DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16 are being treated on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 115 in para. 0029, and 130 in para. 0037.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “131” has been used to designate both "drive means" in para. 0037 and "traction means" in para. 0039.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Specification
The disclosure is objected to because of the following informalities:
In page 0030, "an upper heating device 121" appears to read "an upper heating device 121a" in order to be consistent with the drawings;
In para. 0032, line 6, after "chambers", the characters "OT and O2'" appear to be a typo or a translation error.
Appropriate correction is required.
Claim Objections 
Claims 5-6 are objected to because of the following informalities:
In claim 5, line 5, "the passage of steam" appears to read "passage of steam";
In claim 6, line 2, "the distance" appears to read "a distance".
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Such claim limitations(s) is are: "heating means" and "traction means" in claim 1, and "supporting means" in claim 3.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a system in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation "a system for adjusting the distance of the steam diffusers from the heating space".  However, the writing disclosure fails to provide any corresponding structure, material, or acts for performing the entire claimed function.  There is a lack of written description for this limitation.  A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 6.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 12 each recite the term "preferably", which renders the claims indefinite.  It is not clear whether the limitation following "preferably" is recited as part of the claimed invention. Therefore the metes and bounds of the claims are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US 2015/0167230 A1).
Regarding claim 13, Russell discloses a method for recycling quilts (paras. 0002, 0011, 0015; claim 4), comprising the steps of:
moving a quilt (moving quilt 1 by a conveyor; fig. 1C; paras. 002, 0077, 0059), comprising a plurality of layers joined by stitching (at least two textile layers, where the layers are joined by lockstitches; fig. 1C; paras. 0002, 0011), through a heating space (microwave chamber 102; fig. 4; para. 0081);
heating the stitching to a change of state or softening temperature of at least one heat-sensitive sewing thread (figs. 1C, 3; paras. 0077, 0081);
mutually separating the layers of the quilt (paras. 0077, 0086; claim 4).
Regarding claim 15, Russell discloses the method according to claim 13, and further discloses the method comprising a step of placing at least one of the layers in a respective container (the disassembled products are placed in a basket; para. 0086) and/or wrapping at least one of the layers about a respective winding reel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2015/0167230 A1) in view of Molders (EP 0826 813 A2).
Regarding claim 1, Russell discloses a machine (apparatus 100; fig. 2; para. 0081) for recycling quilts (paras. 0002, 0011), comprising:
an infeed station (a conveyor at an inlet opening of a chamber of the apparatus; paras. 0054, 0059) configured to receive as input a quilt (quilt 1; fig. 1C; paras. 002, 0077, 0059) comprising a plurality of layers joined by a stitching (at least two textile layers, where the layers are joined by lockstitches; fig. 1C; paras. 0002, 0011).
a heating station (microwave chamber 102; fig. 4; para. 0081), comprising heating means (microwave generators 105, 106, 107; fig. 3; para. 0081) acting on a heating space designed (interior of chamber 102; fig. 3; para. 0081) to contain a portion of the quilt (para. 0086), the heating means being configured to increase the temperature of the stitching to a change of state or softening temperature of at least one heat-sensitive sewing thread of the stitching (figs. 1C, 3; paras. 0077, 0081).
Applicant has defined (para. 0030) that the heating means comprising an upper heating device and a lower heating device.  Russell discloses wherein the heating means comprising an upper heating device (microwave generator 106; fig. 3).  Russell does not disclose wherein the heating means further comprising a lower heating device.  However, Russell does disclose wherein the heating means further comprising a left heating device (microwave generator 107; fig. 3) and a right heating device (microwave generator 105; fig. 3).  Therefore, it would have been an obvious variation of engineering design to one having ordinary skill in the art before the effective filing date of the claimed invention to add a lower heating device in order to provide sufficient heat from all the directions which distributes evenly in the chamber to facilitate melting the at least one heat-sensitive sewing thread of the stitching. This modification does not appear to yield any unexpected result.  By this modification, Russell's heating means would meet the claimed structural requirement of the heating means.  
Russell does not explicitly disclose the machine also comprising a separating station downstream of the heating station, the separating station comprising traction means, acting on the plurality of layers for moving the layers in respective diverging directions and separating them from each other, after the stitching has been heated in the heating station.   However, Molders teaches a machine for recycling quilts (fig. 1; see English translation; paras. 0009, 0016) comprising a separating station (fig. 2; paras. 0012, 0019), the separating station comprising traction means (two pairs of pinch rollers 38, 39; fig. 2; paras. 0012, 0019), acting on a plurality of textile layers for moving the layers in respective diverging directions and separating them from each other (the outer layers are pulled by the pinch rollers; fig. 2; paras. 0012, 0019).  Russell and Molders are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the machine as disclosed by Russell, with wherein the machine also comprising a separating station downstream of the heating station, the separating station comprising traction means, acting on the plurality of layers for moving the layers in respective diverging directions and separating them from each other, after the stitching has been heated in the heating station, as taught by Molders, in order to provide an easy approach for further separating the textile layers from the filling material for different reuse.  Applicant has defined (paras. 0037-0039) that the traction means comprising a pair of motor-driven rollers for each outer layer of the quilt.  By modification of Russell by Molders, Russell would have traction means that meet the structural requirements of the claimed traction means.
Regarding claim 2, Russell and Molders, in combination, disclose the machine according to claim 1, and as addressed for claim 1, it would have been an obvious variation of engineering design to one having ordinary skill in the art before the effective filing date of the claimed invention to add a lower heating device.  By this variation, the heating station would define the heating space between the upper heating device and the lower heating device
	Regarding claim 3, Russell and Molders, in combination, disclose the machine for recycling quilts according to claim 1, and Russell further discloses the machine comprising supporting means (the inlet conveyor together with the chamber walls defining supporting means; paras. 0054, 0059) designed to convey the quilt into the heating space (the inlet conveyor at an opening of a chamber of the apparatus; paras. 0054, 0059), wherein the supporting means further opposite walls (at least left and right walls defined by inner box liner 120 of the chamber; see fig. 5; para. 0082) facing and converging towards the heating space (see fig. 5).  Applicant has defined (para. 0029) that the supporting means comprise opposite walls facing and converging towards the heating space.  Therefore, Russell's supporting means meets the claimed structural features of the supporting means.
Regarding claim 8, Russell and Molders, in combination, disclose the machine according to claim 1, but Russell does not explicitly disclose the machine comprising a pair of drive rollers, facing each other in a counter rotating fashion and configured for moving the quilt through the heating station, at least one of the drive rollers being motor-driven.  However, Molders teaches the machine comprising a pair of drive rollers (pinch rollers 38, 39; fig. 2; paras. 0012, 0019), and configured for moving the quilt through the heating station (the outer layers of the quilt are pulled by the pinch rollers to move through; fig. 2; paras. 0012, 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the machine as disclosed by Russell, with the machine comprising a pair of drive rollers and configured for moving the quilt through the heating station, as taught by Molders, in order to provide an easy approach for transporting the quilt through the heating station while simultaneously separating the textile layers from the filling material for different reuse.  Further, one of ordinary skill in the art would recognize that it has been common practice in the art, that the drive rollers are configured to be facing each other in a counter rotating fashion and at least one of the drive rollers being motor-driven in order to obtain at least some driving efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the drive rollers to be facing each other in a counter rotating fashion and at least one of the drive rollers being motor-driven.
Regarding claim 9, Russell and Molders, in combination, disclose the machine according to claim 1, and Russell further discloses the machine configured for conveying at least one of the layers, after the separating station, to a respective storage space (disassembled products are conveyed to a basket; paras. 0059, 0086).
Regarding claim 10, Russell and Molders, in combination, disclose the machine according to claim 1, and Russell further discloses the machine configured for conveying at least one of the layers through the separation chamber in a continuous manner (para. 0059).   One of ordinary skill in the art would recognize that it has been a common practice to store at least one of the separated waste materials in a storage place after separation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the conveying system of the machine, for conveying at least one of the layers, after the separating station, to a desired destination, e.g., a respective winding reel, for reuse or further treatment.  
Regarding claim 11, Russell and Molders, in combination, disclose the machine according to claim 1, but Russell does not explicitly disclose configured for the connection in line with a quilting machine in such a way as to receive as input waste cuttings of quilted fabric produced by the quilting machine.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the machine, to connect in line with a quilting machine in such a way as to receive as input waste cuttings of quilted fabric produced by the quilting machine.  Such a configuration only requires proper positioning the inlet conveyer to receive the input waste cuttings from the quilting machine and can be done with minimum experimentations.  In addition, such a configuration does not change the structure of the machine or influence the function of the machine. 
Regarding claim 12, Russell and Molders, in combination, disclose the machine according to claim 1, and Russell further discloses wherein the heating means are designed for heating the stitching to a temperature of between 50° C. and 200° C, preferably between 70° C. and 140° C (-25 degrees C to 120 degrees C; para. 0067).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2015/0167230 A1) and Molders (EP 0826 813 A2) and further in view of Nunn (US 2019/0100859 A1).
	Regarding claim 4, Russell and Molders, in combination, disclose the machine according to claim 1, but Russell does not disclose wherein the heating means comprise steam diffusers at a temperature.  However, Nunn teaches a machine for deconstruction of textile waste materials (paras. 0005; claim 1) comprising heating means (super-heated steam; fig. 2; paras. 0024, 0163), wherein the heating means comprising an upper heating device (top steam plates A, B; fig. 2; paras. 0010, 0163) and a lower heating device (bottom steam plates A, B; fig. 2; paras. 0010, 0163), and the heating means comprise steam diffusers at a temperature (the top and bottom steam plates A, B are configured to supply steam to a heating space, therefore they are steam diffusers; fig. 2; paras. 0010, 0163).  Russell and Nunn are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the heating means as disclosed by Russell, with wherein the heating means comprise steam diffusers at a temperature, as taught by Nunn, in order to provide another simple and low-cost heating means to fully open up the textile materials of the quilt by exposure to a steam (Nunn; paras. 0024, 0054).
Regarding claim 5, Russell and Molders, in combination, disclose the machine according to claim 3, and Russell further discloses wherein the supporting means comprise a pair of converging walls (left and right walls defined by inner box liner 120 of the chamber; see fig. 5; para. 0082), facing each other to form a guide towards the heating space (see fig. 5).
Russell does not disclose wherein the support means comprise a pair of perforated walls, positioned downstream of the converging walls and facing the heating space to allow the passage of steam at a temperature towards the heating space.  However, However, Nunn teaches a machine for deconstruction of textile waste materials (paras. 0005; claim 1) comprising a deconstruction chamber (see figs. 2-3; paras. 0163-0164), wherein the deconstruction chamber comprising a pair of perforated walls (defined by top and bottom steam plates B; fig. 2; paras. 0010, 0163), positioned downstream of a front portion of the chamber (see fig. 2) and facing a heating space to allow the passage of steam at a temperature towards the heating space (see fig. 2; para. 0163).  Russell and Nunn are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the machine as disclosed by Russell, with wherein a pair of perforated walls, positioned downstream of a front portion of the chamber and facing the heating space to allow the passage of steam at a temperature towards the heating space, as taught by Nunn, in order to provide another simple and low-cost heating means to fully open up the textile materials by exposure to a steam (Nunn; paras. 0024, 0054).  By modification of Russell by Nunn, the support means would comprise a pair of perforated walls, positioned downstream of at least a portion of the converging walls and facing the heating space to allow the passage of steam at a temperature towards the heating space.
Regarding claim 6, Russell, Molders and Nunn, in combination, disclose the machine according to claim 4, but Russell does not disclose wherein the heating means comprise a system for adjusting the distance of the steam diffusers from the heating space.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured a set of items, i.e., a system, for adjusting the distance of the steam diffusers from the heating space, either manually or automatically, in order to provide a suitable amount of heat to melt the at least one heat-sensitive sewing thread of the stitching when the quilt is conveyed through the heating space.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2015/0167230 A1) and Molders (EP 0826 813 A2) and further in view of Akieda (JPH 108361A).
Regarding claim 7, Russell and Molders, in combination, disclose the machine according to claim 1, but Russell does not disclose wherein the heating means comprise a sensor designed to detect the presence of the quilt in the infeed station or in the heating station, or upstream of the stations, a control unit being configured controlling a heating action of the heating means as a function of a signal coming from the sensor.  However, Akieda teaches wherein a machine for separating textiles by heating (fig. 4; see English translation; page 1, para. 1), wherein the machine comprise heating means (hot air generated by heater 18; fig. 4; page 3, para. 4) comprise a sensor (photoelectric detector 14; fig. 4; page 3, para. 4) designed to detect the presence of a textile in an infeed station or in a heating station, or upstream of the stations (detecting the presence of a tubular cloth 6; fig. 4; page 3, paras. 3-4), a control unit being configured controlling a heating action of the heating means as a function of a signal coming from the sensor (and activating the timer and heat melting device 15 upon receiving signal from the detector 14, therefore a control unit must exist in communication with the sensor, the timer and the heat melting device, to perform the above functions; fig. 4; page 3, para. 4).  Russell and Akieda are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the machine as disclosed by Russell, with wherein the heating means comprise a sensor designed to detect the presence of the quilt in the infeed station or in the heating station, or upstream of the stations, a control unit being configured controlling a heating action of the heating means as a function of a signal coming from the sensor, as taught by Akieda, in order to provide an automated system for activating the heating action to treat the incoming quilt upon detection.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the claimed configuration, since it has been held that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art. In re Venner, 120 USPQ 192.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2015/0167230 A1) in view of Nunn (US 2019/0100859 A1).
Regarding claim 14, Russell discloses the method according to claim 13, but does not disclose wherein the step of heating the stitching comprises a step of directing a jet of steam towards an upper surface of the quilt and/or a step of directing a jet of steam towards a lower surface of the quilt.  However, Nunn teaches a method for deconstruction of a textile waste material (paras. 0005; claim 1) comprising a step of directing a jet of steam (super-heated steam; figs. 2-3; paras. 0024, 0163-0164) towards an upper surface of the textile waste material and/or a step of directing a jet of steam towards a lower surface of the textile waste material (through nozzles, top steam plates A, B and bottom steam plates A, B; figs. 2-3; paras. 0163-0164).  Russell and Nunn are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Russell, with wherein the step of heating the stitching comprises a step of directing a jet of steam towards an upper surface of the quilt and/or a step of directing a jet of steam towards a lower surface of the quilt, as taught by Nunn, in order to provide another simple and low-cost heating means to fully open up the textile materials by exposure to a steam (Nunn; paras. 0024, 0054).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2015/0167230 A1).
Regarding claim 16, Russell discloses the method according to claim 13, but does not disclose wherein the quilt is a waste produced by a quilting machine and the method comprises a step of picking up the waste from the quilting machine.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the method, to receive waste from a quilting machine.  Such a configuration only requires proper positioning an inlet conveyer of the disassembling apparatus, to receive the waste from the quilting machine and can be done with minimum experimentations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  McPeak (US 4,722,121 A), Miranker (US 3,945,096 A) and Wyner (US 2,969,580 A) all directed to separating textile materials by melting a connection yarn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732